Appeal (1) from an order of the Supreme Court at Special Term, entered-March 1, 1946, in New York County, which granted a motion by defendant for a dismissal of the complaint, and (2) from the judgment entered thereon.

Per Curiam.

. The complaint, among other things, alleges that the defendant holds property in trust for the benefit of the infant plaintiff, his daughter, and seeks an accounting of such property as well as specific performance of defendant’s agreement for the support of his daughter. The alleged trust relationship, with the parental relationship between defendant and plaintiff, warrants an action in equity and makes the complaint in equity sufficient.
The order granting the motion to dismiss the complaint and the judgment entered thereon should be reversed, with costs to the appellant, and the motion denied.
Martin, P. J., Glennon, Dore, Callahan and Peek, JJ., concur.
Order and judgment unanimously reversed, with costs to the appellant, and the motion denied.